DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 21 March 2021, Applicant cancelled all pending claims (claims 166-177) and added seven new claims (claims 178-184).  Claims 1-165 were cancelled previously by Applicant.  Claims 178-184 are pending.
Restriction/Election
Applicant previously elected sprayer as the species of containment vessel.  See Reply (30 September 2020) at page 2.  Accordingly, claim 180, which concerns a dropping device, is withdrawn from consideration because it is directed solely to a non-elected species of containment vessel.
Applicant cancelled claim 169, which was directed to xylitol, i.e., the species of additional (secondary) active pharmaceutical ingredient elected by Applicant.  Now, none of the pending claims recites xylitol.  The examiner selects polyethylene glycol, which is recited in the Markush group of claim 184 as the next species of additional (secondary) active pharmaceutical ingredient for examination.  The examiner notes that claim 184 is essentially a reproduction of claim 173, now cancelled.  See Office action (17 August 2020) at paragraph 5 (requiring election of one of the species recited in claim 169, claim 173, or pages 18-19, para. [0084], of the specification).  xylitol and polyethylene glycol only.  
Claims 178, 179, and 181-184 are considered below.  
Status of the Rejections
The rejection of claims 167-172 and 174 under 35 U.S.C. 112(b) set forth in the previous Office action (28 October 2020) is withdrawn in view of Applicant’s cancellation of those claims.
The rejection under 35 U.S.C. 112(b) set forth in this Office action is new and is necessitated by Applicant’s claim amendments.
The rejection under 35 U.S.C. 103 set forth in the previous Office action has been modified in view of Applicant’s recent claim amendments.  Applicant’s argument is considered in paragraphs 45-48.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 178, 179, and 181-184 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Line 1 of claim 178 recites the transitional phrase <consisting of>, which “excludes any element, step, or ingredient not specified in the claim.”  MPEP § 2111.03(II).  However, lines 2 and 4 of claim 178 recite the transitional phrase <comprising> in relation to the containment vessel and the liquid formulation, respectively.  In contrast to <consisting of>, the transitional phrase comprising> is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  MPEP § 2111.03(I).  Thus, the transitional phrase recited in line 1 conflicts with the transitional phrases recited later, in lines 2 and 4.  This deficiency renders claim 178 and all claims depending thereon, i.e., claims 179 and 181-184, indefinite.  For the purpose of examination, the examiner interprets claim 178 as if it does not exclude unrecited elements or ingredients.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Regarding claims 181-184, each of those claims recites the following preamble:  “The liquid formulation composition of claim….”  All those claims depend directly or indirectly on claim 178.  However, claim 178 recites a different preamble, i.e., “A medicament delivery device….”  Consequently, the scope of claims 181-184 cannot be ascertained to a reasonable degree of certainty.  For example, do those claims even require the presence of the “containment vessel” recited in claim 178?  The foregoing deficiency renders claims 181-184 indefinite.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 178, 179, and 181-184 are rejected under 35 U.S.C. 103 as being unpatentable over Nemechek (WO 97/29738 A1) in view of Gross (US 2005/0164979 A1), Schierstedt (US 2013/0156868 A1), Kluthe (WO 2008/148573 A2), Collett (“Poloxamer.” Handbook of Pharmaceutical Excipients (2006) pp. 506-509), and Haley (“Methylparaben.” Handbook of Pharmaceutical Excipients (2006) pp. 441-445).
Nemechek is directed to methods and compositions for treating Eustachian tube dysfunction, such as otitis media, by inhalation (title/abstract).
Nemechek discloses that the delivery of a surfactant by nasal inhalation to the Eustachian tubes is an effective treatment for otologic disorders, including acute and chronic otitis media (page 4, lines 11-31; page 5, lines 20-22; page 18 at claim 20 (“nasal spray”)).  Nemechek identifies phospholipids as the preferred class of surfactant (page 6, lines 23-30; page 7, lines 15-24 and 35-37).  Nemechek additionally discloses that the surfactant can be administered as a liquid formulation by nebulization, atomization, or pump aerosolization (page 9, lines 19-22; page 10, lines 5-8).  The phospholipids can comprise 0.001 to 4% by weight of the liquid formulation (page 9, lines 13-14).  The foregoing phospholipid concentration range is overlapped by the corresponding range recited in claim 178 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Nemechek discloses that the liquid formulation is a solution or suspension with a diluent (page 9, lines 4-7) and identifies sterile water, saline, and buffered saline as preferred diluents (pages MPEP § 2144.05(I) (quoted supra).
Nemechek additionally discloses that “[i]t is preferred that the particles be in the range of 3-9 micrometers to facilitate entry into the nasopharynx, and minimize entry into the lung” (page 9, lines 29-31).  The foregoing particle size range is overlapped by the corresponding range recited in claim 178 of the present application.
First, Nemechek is silent as to whether the nasal spray formulation can further comprise D-panthenol.  As explained below, the following three references compensate for this deficiency: Gross, Schierstedt, and Kluthe.
Gross is directed to pharmaceutical nasal sprays comprising panthenol and their use in treating rhinological malfunctions (abstract and paras. [0029], [0079]).
Gross teaches that dexpanthenol, which is the dextrorotary D-configuration of panthenol (para. [0070], is especially useful for treating dried-out, dry, or chronically dry mucous membrane of the nose (paras. [0013]-[0015]).  
Gross additionally teaches that panthenol “provide[s] for faster healing of wounds when injuries have already occurred to the nasal mucous membrane, for example due to mechanical removal of the crusts formed, as for example by ‘nose boring’” (para. [0020]). 
Schierstedt is directed to nasal sprays comprising dexpanthenol for use in treating nasal mucosa in common cold, hay fever or other rhinitides, dry nose and/or sympathomimetic dependences (abstract and
Schierstedt teaches that panthenol, especially dexpanthenol, sooths nasal mucosa and has a clearing effect on nasal mucosa (paras. [0007], [0008]).  See also para. [0012] (“‘Soothing the nasal mucosa’ within the meaning of the present invention means that the nasal mucosa is kept humid.  The feeling of dryness that occurs when sympathomimetic-containing nasal sprays are used, does not occur with the nasal spray according to the invention.  In addition, ‘soothing’ also includes a lesser swelling or even reduction of swelling of the irritated nasal mucosa.”).  
Kluthe published in German.  The examiner obtained an English machine translation using an Internet service provided by the European Patent Office.  All citations below refer to that translation, which accompanied the previous Office action (28 October 2020).
Kluthe is directed to pharmaceutical formulations comprising dexpanthenol (title/abstract).
Kluthe teaches that dexpanthenol has anti-inflammatory properties and is effective in treating dry or burning mucous membranes (Description, pages 2-3).  Kluthe additionally teaches that dexpanthenol can be administered as a nasal spray (Description, pages 6-7).
Prior to the time of filing the present application, the teachings of Gross, Schierstedt, and Kluthe would have motivated a person having ordinary skill in the art to add dexpanthenol to the nasal spray formulation disclosed in Nemechek, in an effort to yield a treatment for otitis media (middle ear infection) that also soothes the nasal passages and addresses various nasal conditions, e.g., dry nasal mucosa, injured nasal mucosa, etc.  
Second, although Nemechek discloses that “[t]he liquid aerosol formulation of the present invention may include, as optional ingredients, pharmaceutically acceptable carriers, diluents, solubilizing or emulsifying agents, and excipients” (page 11, lines 7-10 (emphasis added)) and that “[t]he formulations of the present embodiment may also include other agents useful for stabilization” (page 11, lines 21-22 (emphasis added)), Nemechek is silent as to whether the liquid formulation can further comprise a poloxamer and methylparaben.  As explained below, the following two references compensate for those deficiencies: Collett and Haley.
Collett, which is directed to poloxamers, is an article from the Handbook of Pharmaceutical Excipients, a leading treatise in the pharmaceutical field.
Collett teaches that poloxamers are “used primarily in pharmaceutical formulations as emulsifying or solubilizing agents” (page 507, Section 7 (emphasis added)).  Collett additionally teaches that when poloxamers are used to stabilize pharmaceutical formulations, they are employed at a concentration of 1-5% (page 507 at Table II).
Haley, which is directed to methylparaben, is another article from the Handbook of Pharmaceutical Excipients, a leading treatise in the pharmaceutical field.
Haley teaches that methylparaben is widely used as an antimicrobial preservative in pharmaceutical formulations (page 441, Section 7).  Haley additionally teaches that methylparaben is effective over a wide pH range and has a broad spectrum of antimicrobial activity (page 441, Section 7).  Most importantly, Haley teaches that methylparaben is suitable for inhalation solutions and recommends a concentration of 0.025-0.07 wt% be selected for that use (page 442 at Table I).  MPEP § 2144.05(I) (quoted supra).  
Prior to the time of filing the present application, the teachings of Collett and Haley would have motivated a person having ordinary skill in the art to add a poloxamer (1-5%) and methylparaben (0.033%) to the liquid formulation disclosed in Nemechek for the purpose of enhancing the stability, safety, and shelf-life of the formulation.  MPEP § 2144.07; MPEP § 2144.05(I) (quoted supra).  
Regarding the surface tension limitation recited in claim 178, Nemechek discloses that because the phospholipid (surfactant) is, itself, often used in the art as a dispersant to reduce surface tension caused by atomization of the solution, an additional dispersant may not be necessary (page 9, lines 9-12).  This provides a sound basis for the examiner’s position that the surface tension limitation recited in claim 178 — i.e., “a surface tension of less than 30 mN/m” — is satisfied.  MPEP § 2112.01(I) (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding the containment vessel limitation recited in claim 178, Gross teaches that “[p]referably the pharmaceutical composition according to the invention is in sterile form in single-dose or multi-dose receptacles” (para. [0077]).  Gross further teaches that a system that permits sterile storage and multiple delivery of the pharmaceutical composition is suitable, as are disposable conventional single-dose containers (para. [0078]).  Applicant is additionally referred to paragraph [0079] of Gross, which teaches spray receptacles.  The examiner notes that all those systems comprise an outlet through which the liquid formulation is delivered.
In sum, claims 178 and 179 are prima facie obvious.  
Regarding claim 181, Schierstedt teaches that the nasal spray can further comprise menthol (the species of flavoring agent elected by Applicant), which advantageously has a humidification and cooling effect on nasal mucosa (para. [0011]).  
Regarding claim 182, which recites a limitation concerning zeta potential, the examiner notes that “‘[t]he fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the MPEP § 2145(II), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  While the combination of prior art references applied above does not show a specific recognition of the zeta potential of the resulting nasal formulation, its discovery by Applicant is tantamount only to finding a property in an old composition.  MPEP § 2112.02(II), citing In re Tomlinson, 363 F.2d 928, 934, 150 USPQ 623, 628 (CCPA 1966).  
Regarding claim 183, Haley teaches as follows: “The parabens are effective over a wide pH range and have a broad spectrum of antimicrobial activity, although they are most effective against yeasts and molds.  Antimicrobial activity increases as the chain length of the alkyl moiety is increased, but aqueous solubility decreases; therefore a mixture of parabens is frequently used to provide effective preservation.”  Page 442 at Section 7.  Haley additionally teaches: “Methylparaben is the least active of the parabens; antimicrobial activity increases with increasing chain length of the alkyl moiety.  Activity may be improved by using combinations of parabens as synergistic effects occur.  Therefore, combinations of methyl-, ethyl-, propyl-, and butylparaben are often used together.”  Page 442 at Section 10.  Thus, it is prima facie obvious to select an additional paraben — e.g., ethylparaben, propylparaben, and butylparaben — to pair with the methylparaben, in an effort to better preserve the nasal spray formulation against antimicrobial spoilage.  The examiner notes that parabens are identified as bacteriostatic agents on page 19 of the specification, as originally filed.  Next, Nemechek discloses that the nasal spray formulation comprises cholesterol (page 8, line 1; page 17 at claim 12), which is identified as a stabilizer on page 20 of the specification, as originally filed.  Kluthe teaches that the nasal spray can further comprise Vitamin E (tocopherol), which advantageously provides an anti-inflammatory effect (Description, page 5).  The examiner notes that tocopherol is the species parabens concentration range of concentration of 0.025-0.07 wt% (page 442 at Table I).  Schierstedt teaches menthol concentration ranges in paragraphs [0019], [0028], and [0029].  Applicant is reminded that “‘[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” MPEP § 2144.05(II)(A), quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).  
Regarding claim 184, Gross teaches that polyethylene glycol can be added to the liquid formulation to increase the residence time on the surface of the nasal mucous membrane (paras. [0037]-[0038]).  Additionally, Schierstedt teaches that polyethylene glycol acts as a humectant to sooth nasal mucosa (paras. [0008], [0011]). 
Response to Applicant’s Argument
In the Reply filed 21 March 2021, Applicant argues that “there is no disclosure that would motive or guide a person of ordinary skill in the art to select the presently claimed composition that is comprised of water, poloxamer, D-panthenol, methyl paraben and a phospholipid” and, therefore, “[g]iven the large numbers of diverse classes of ingredients, there would be no reasonable expectation of success.”  Page 7.  Applicant further argues that “a person of ordinary skill in the art, in view of the prior art of record, does not enjoy a reasonable expectation that the alleged modification of Nemechek, Gross, Schierstedt, Kluthe, Collett and Haley would be successful.”  Id., page 8.  
Applicant’s argument is not persuasive because it focuses on the size of the respective genuses rather than any of the critical principles that control the examiner’s analysis.  The compounds Water is a preferred solvent and phospholipids are preferred surfactants for such formulations (Nemechek).  D-panthenol is favored because it soothes, heals, and clears out dry, damaged, or burning nasal membranes (Gross, Schierstedt, and Kluthe).  Methylparaben is widely used as an antimicrobial preservative in pharmaceutical formulations and is suitable for inhalation solutions (Haley), and poloxamers are used primarily in pharmaceutical formulations as emulsifying, solubilizing, or stabilizing agents (Collett).  Applicant is reminded that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination.  MPEP § 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  Accordingly, there would have been a reasonable expectation of success in selecting any of the foregoing compounds for inclusion in an emulsion intended for nasal delivery because of their recognized status in the relevant art.  MPEP § 2143.02(III) (“Whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made.”); see also MPEP § 2143.02(I) (“Conclusive proof of efficacy is not required to show a reasonable expectation of success.”).  
Applicant is encouraged to narrow the claims and/or offer evidence of unexpected, superior results (e.g., synergy) that is commensurate in scope with the claimed combination and concentrations.
In sum, the foregoing §103 rejection is maintained.  
Conclusion
Claims 178, 179, and 181-184 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
05 April 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611